DETAILED ACTION
 	This Action is in response to Applicant’s amendment filed on 3/10/2022. Claims 15, 17-20, 22-25, and 27-29 are pending in the present application. This Action is made FINAL.
 				     Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17, 22, and 27 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 17, 22, and 27 state “if the timer expires before the condition is fulfilled and if the condition is fulfilled….”, which has already been claimed previously in Claims 15, 20, and 25.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15, 17, 18, 20, 22, 23, 25, 27, and 28 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Axmon et al. (U.S. Patent Application Publication No. 2016/0345222)

 	Referring to Claim 15, Axmon et al. disclose a method, comprising: receiving a conditional handover command (pars 134-156, 206-210, and pars 249-256, handover data, configuration); starting a timer (pars 134-156 and pars 249-256, timer); determining whether a condition for handover is fulfilled before the timer expires (pars 134-156, 206-210, and pars 249-256, handover, also trigger/condition); and if the condition is fulfilled before the timer expires, connecting to a target cell and indicating to the target cell that the handover has been performed (pars 134-156, 206-210, and pars 249-256, handover to target cell); and if the timer expires before the condition is fulfilled, indicating to a serving cell that the conditional handover command has been received (pars 134-156 and pars 249-256, timer expires, target cell receives information; also, specifically par 146 also shows de-allocation by source cell, i.e. it is informed).  
 	Referring to Claim 17 as applied to Claim 15 above, Axmon et al. disclose the method, further comprising: if the timer expires before the condition is fulfilled and if the condition is fulfilled, connecting to a target cell and indicating to the target cell that the handover has been performed (pars 134-156, 206-210, and pars 249-256, timer expires; handover to target cell).  
 	Referring to Claim 18 as applied to Claim 15 above, Axmon et al. disclose the method, wherein the conditional handover command includes a condition for the 
	Referring to Claim 20, Axmon et al. disclose an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: receive a conditional handover command (pars 134-156, 206-210, and pars 249-256, handover data, configuration); start a timer (pars 134-156 and pars 249-256, timer); 3Docket No. NC105526-US-PCT Customer No. 73658determine whether a condition for handover is fulfilled before the timer expires (pars 134-156, 206-210, and pars 249-256, handover, also trigger/condition); if the condition is fulfilled before the timer expires, connect to a target cell and indicate to the target cell that the handover has been performed (pars 134-156, 206-210, and pars 249-256, handover to target cell); and if the timer expires before the condition is fulfilled, indicate to a serving cell that the conditional handover command has been received (pars 134-156 and pars 249-256, timer expires, target cell receives information; also, specifically par 146 also shows de-allocation by source cell, i.e. it is informed).    
Referring to Claim 22 as applied to Claim 21 above, Axmon et al. disclose the apparatus, wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus further to: if the timer expires before the condition is fulfilled and if the condition is fulfilled, connect to a target cell and indicate to the target cell that the handover has been performed (pars 134-156, 206-210, and pars 249-256, timer expires; handover to target cell).  
Claim 23 as applied to Claim 20 above, Axmon et al. disclose the apparatus, wherein the conditional handover command includes the condition for the handover to be executed (pars 134-156, 206-210, and pars 249-256, handover data, configuration - condition).  
	Referring to Claim 25, Axmon et al. disclose a non-transitory computer readable medium comprising program instructions stored thereon, when executed in hardware, for performing at least: receiving a conditional handover command (pars 134-156, 206-210, and pars 249-256, handover data, configuration); starting a timer (pars 134-156 and pars 249-256, timer); determining whether a condition for handover is fulfilled before the timer expires (pars 134-156, 206-210, and pars 249-256, handover, also trigger/condition); if the condition is fulfilled before the timer expires, connecting to a target cell and indicating to the target cell that the handover has been performed (pars 134-156, 206-210, and pars 249-256, handover to target cell); and if the timer expires before the condition is fulfilled, indicating to a serving cell that the conditional handover command has been received (pars 134-156 and pars 249-256, timer expires, target cell receives information; also, specifically par 146 also shows de-allocation by source cell, i.e. it is informed).    
	Referring to Claim 27 as applied to Claim 26 above, Axmon et al. disclose the computer readable medium, wherein the program instructions, when executed in hardware, for further performing: if the timer expires before the condition is fulfilled and if the condition is fulfilled, connecting to a target cell and indicating to the target cell that the handover has been performed (pars 134-156, 206-210, and pars 249-256, timer expires; handover to target cell).  
Claim 28 as applied to Claim 25 above, Axmon et al. disclose the computer readable medium, wherein the conditional handover command includes a condition for the handover to be executed (pars 134-156, 206-210, and pars 249-256, handover data, configuration - condition).  
 	 			Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 19, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Axmon et al. (U.S. Patent Application Publication No. 2016/0345222) in view of Yang et al. (U.S. Patent Application Publication No. 2018/0049078)

 Referring to Claims 19, 24, and 29 as applied to Claims 15, 24, and 25 above, Axmon et al. disclose method, apparatus, and computer readable medium, with a timer (pars 134-156, 206-210, and pars 249-256).
However, Axmon et al. do not disclose a timer is started only if a channel quality of a source cell, a target cell or both fulfill certain condition.
In the same field of endeavor, Yang et al. discloses a timer is started only if a channel quality of a source cell, a target cell or both fulfill certain condition (pars 37 and 38, signal quality, timer).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a timer is started only if a channel quality of a source cell, a target cell or both fulfill certain condition, as 
	 		Response to Arguments 	
 	Applicant's arguments filed 3/10/22 have been fully considered but are not persuasive. Applicant argues in page 6 of the Remarks that the claimed timer is different from the timer or Axmon et al. Examiner respectfully disagrees. 
Applicant’s claimed limitations are directed to conditions and timers, wherein connections between the UE and source/target cells are managed. Axmon et al. is also directed to initiating handovers and scenarios where timers are implemented. E.g. Par 146 shows that if a UE has not initiated handover before timer expires it is no longer granted to do handover and resources in target cells are de-allocated by the source cell. This reads on the amended limitations of claims 15, 20, and 25 where if timer expires before condition is fulfilled, indicating to the serving cell…
 				Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642